18‐0380‐cv(L) 
      Plotch v. Wells Fargo Bank, N.A. 
                                                 
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER 
      
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO 
A  SUMMARY  ORDER  FILED  ON  OR  AFTER  JANUARY  1,  2007,  IS  PERMITTED  AND  IS 
GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S 
LOCAL RULE 32.1.1.    WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH 
THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN 
ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL.   
       
 1          At a stated term of the United States Court of Appeals for the Second Circuit, 
 2    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
 3    City of New York, on the 20th day of March, two thousand nineteen. 
 4     
 5          PRESENT:  PIERRE N. LEVAL, 
 6                           RICHARD C. WESLEY, 
 7                           RAYMOND J. LOHIER, JR., 
 8                                       Circuit Judges. 
 9          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10          ADAM P. PLOTCH, 
11     
12                           Plaintiff‐Appellant,                               
13                                                                                 
14                    v.                                     Nos. 18‐0380‐cv(L), 18‐2292‐cv(CON) 
15                                                                               
16          WELLS FARGO BANK, N.A.,                                    
17                            
18                           Defendant‐Appellee. 
19          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
20           

21             
 1          FOR APPELLANT:                                JEFFREY M. GREILSHEIMER (Jami 
 2                                                        L. Mevorah, on the brief), Fox 
 3                                                        Horan & Camerini LLP, New 
 4                                                        York, NY. 

 5          FOR APPELLEE:                                 JEFFREY R. METZ (William J. 
 6                                                        Geller, Jackie Halpern 
 7                                                        Weinstein, on the brief), Adam 
 8                                                        Leitman Bailey, P.C., New 
 9                                                        York, NY. 

10          Appeal from judgments of the United States District Court for the Eastern 

11    District of New York (Nina Gershon, Judge). 

12          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

13    AND DECREED that the judgments of the District Court are AFFIRMED.   

14          Adam Plotch appeals from two judgments of the District Court (Gershon, 

15    J.), the first granting Wells Fargo’s motion to dismiss Plotch’s complaint and the 

16    second denying Plotch’s motion to amend his complaint.    Plotch’s action arose 

17    from his 2012 purchase of property subject to a $342,000 mortgage that 

18    consolidated a series of mortgages the previous property owner, Philip L. 

19    McKenzie, had executed in favor of Wells Fargo (the 2005 Consolidated 

20    Mortgage).    Plotch seeks to subordinate or cancel of record several of the prior 

21    mortgages.    We assume the parties’ familiarity with the underlying facts and 



                                               2 
 1    the record of prior proceedings, to which we refer only as necessary to explain 

 2    our decision to affirm. 

 3          The 2005 Consolidated Mortgage was incorporated into a Consolidated, 

 4    Extension and Modification Agreement (the 2005 CEMA), which was recorded in 

 5    2005 in the New York City register.    Plotch first argues that the 2005 CEMA was 

 6    improperly recorded because nothing on its face as it appears in the public 

 7    record establishes that it was “duly acknowledged,” as required by New York 

 8    Real Property Law § 291.    N.Y. Real Prop. Law § 291; see Matisoff v. Dobi, 90 

 9    N.Y.2d 127, 132 (1997).    We disagree.    The 2005 CEMA bears the signature of 

10    “a notary public in and for [the State of New York],” who certified McKenzie’s 

11    acknowledgement.    App’x 289; see N.Y. Real Prop. Law §§ 298, 303.    Plotch 

12    does not dispute that McKenzie’s acknowledgment was actually certified by a 

13    notary.    Although some additional information required under New York 

14    Executive Law § 137 appears to be missing in the public record, such “technical 

15    defect[s] relating to the notary publicʹs stamp” will “not invalidate the official act 

16    of the notary public.”    Qi Sheng Lu v. World Wide Travel of Greater N.Y., Ltd., 

17    974 N.Y.S.2d 547, 548 (2d Dep’t 2013); see Parkhill v. Cleary, 759 N.Y.S.2d 262, 

18    265 (4th Dep’t 2003); N.Y. Exec. Law § 137.    We therefore agree with the District 

                                                3 
 1    Court that the 2005 CEMA was “duly acknowledged” in accordance with New 

 2    York Real Property Law § 291. 

 3          Plotch next argues that the District Court erred in holding that the 2005 

 4    Consolidated Mortgage, which was incorporated into the 2005 CEMA, was the 

 5    only mortgage relevant to the litigation because it superseded the predecessor 

 6    mortgages.    We agree with the District Court’s holding that where there is no 

 7    intervening lien, a mortgage consolidating predecessor mortgages into a single 

 8    lien qualifies as the “first mortgage of record.”    Plotch v. Citibank, N.A., 27 

 9    N.Y.3d 477, 483 (2016).    Because there was no intervening lien in this case, 

10    Plotch’s deed was subject to the 2005 Consolidated Mortgage as the “first 

11    mortgage of record.”    See N.Y. Real Prop. Law § 339‐z.

12          We have considered Plotch’s remaining arguments and conclude that they 

13    are without merit.    Wells Fargo’s motion to file a sur‐reply is granted.    All 

14    other pending motions are denied.    For the foregoing reasons, the judgments of 

15    the District Court are AFFIRMED.         

16                                            FOR THE COURT:   
17                                            Catherine O=Hagan Wolfe, Clerk of Court   




                                                  4